DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (WO 2017/046360).
Regarding claims 1-3, 7 , 8 10; Walters et al. teaches a method for preparing a solid microcapsule comprising the steps of a method for preparing solid microcapsules, comprising the steps of: a) adding under agitation a composition C1 comprising at least one active material to a cross-linkable liquid composition C2, wherein the active material is not an additive to be used in the lubricant, fuel or bitumen industries, or in drilling sludges or muds, or an additive to be used in oil exploration/production, -1 to 100,000-1, so that a third emulsion is obtained, said third emulsion comprising droplets dispersed in composition C3; and d) cross-linking the droplets obtained in step c), so that solid microcapsules dispersed in composition C3 are obtained [p2, line33- p3, line18; p21, ln5-7].  Walters et al. teaches the resulting dispersion of microcapsules if polymerized.  Walters et al. teaches the active material may be, for example waxes (hydrophobic) [p9, ln30] and/or fragrances (lipophilic) [p6,line23-26]; in the form of solid particles or solid particles in an aqueous phase comprising a solvent [p5, ln20-30]
Walters et al. teaches during step a) composition C1 is at a temperature between 0-100 ºC and C2 is at a temperature between 0-100 ºC [p4, ln7-10].  Walters et al. teaches in step b), the temperature is from 15-30 ºC [p15, ln1-3]. Walters et al. teaches C2 comprises at least one monomer or polymer, at least one cross-linker, and at least one initiator or polymerization [p10, ln7-9] and has a viscosity at 25 ºC between 500-100,000 mPa.s [p13, ln34-35].
Walters does not teach wherein the wax and fragrances are used together as active agents.  It is prima facie obvious to combine two compositions (in this case In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Regarding claims 4-6; the limitations to the claims are directed to an optional limitation (C1b), thus are not positively required, and encompassed by the rejection.
Regarding claim 9; Walters et al. teaches shear rate being from 1,000 s-1 to 100,000-1 [p2, line33- p3, line18], however fails to teach a shear rate of less than 1,000 s-1.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art, would expect a composition subjected to a shear rate of 1,000.1 s-1 and 999.9 s-1 (less than 1000 s-1) to have the same properties.
Regarding claim 11; Walters et al. teaches the use of a photoinitiator [p12, line10-26].
Regarding claim 12; Walters et al. does not explicitly require a photoinitiator in the present invention [clm1; p20, line20-36]. 
Regarding claims 13-14; Walters et al. teaches solid microcapsules comprising a core consisting of one or more single droplets of composition C1 , and a layer of composition C2 surrounding said core [p21, line3.  Walters et al. teaches the average diameter of the solid microcapsules is less than or equal to 10 microns and the shell thickness distribution is below 25% or below 300 nm (i.e. 0.3 microns) [p22, line19-33].
Regarding claim 15; Walters et al. teaches a method for releasing an active material, comprising a step of applying a mechanical shear stress to a composition comprising a series of solid microcapsules as defined above [p23, line18-20].

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4 and 6-15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 6-14, and 16 of prior U.S. Patent No. 11234911. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of U.S. Patent No. 11234911. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the same art specific subject matter, namely methods for preparing solid microcapsules.  The essential difference between the instant application and the patent is that the patent further comprises specific compounds to be employed as the gelling agent.  A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) [MPEP 2131.02(II)].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767